FILED
                           NOT FOR PUBLICATION
                                                                             MAY 2 2018

                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SERGUEI SILAEV,                                  No. 16-16819

             Plaintiff-Appellant,                D.C. No.
                                                 2:14-CV-2551-JAT
  v.

SWISS-AMERICA TRADING CORP.,
                                                 MEMORANDUM*
             Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                        Argued and Submitted April 9, 2018
                            San Francisco, California

Before: THOMAS, Chief Judge, FERNANDEZ, Circuit Judge, and EZRA,**
District Judge.

       This appeal arises out of a consumer dispute between Serguei Silaev

(“Silaev”), a coin collector, and Swiss-America Trading Corporation (“SATC”), a

dealer of numismatic and precious metal coins. Silaev appeals from the district

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
court’s grant of summary judgment in favor of SATC on his various common law

claims. In addition, Silaev appeals the district court’s grant of attorneys’ fees

against him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo a grant of summary judgment, see Branch Banking & Tr. Co. v. D.M.S.I.,

LLC, 871 F.3d 751, 759 (9th Cir. 2017), and we review the district court’s award

of attorneys’ fees for an abuse of discretion, see Childress v. Darby Lumber, Inc.,

357 F.3d 1000, 1011 (9th Cir. 2004). We affirm.

      Summary Judgment.1 SATC moved for summary judgment on Silaev’s

claims, arguing that the claims were barred by the statute of limitations, and that

there were no triable issues of material fact. We affirm on multiple grounds.

      First, the district court did not abuse its discretion in finding that SATC’s

statement of the facts was undisputed, given that Silaev did not file a separate,

contravening statement of facts in conjunction with his response in opposition to

SATC’s motion for summary judgment. See D. Ariz. LRCiv. 7.2(i), 56.1(b)

(requiring a party opposing a motion for summary judgment to file a statement,

separate from its memorandum of law, setting forth a statement of facts and any

additional evidence that establishes a genuine issue of material fact); Hinton v.

Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (setting forth abuse of discretion

       1
       Silaev’s opposed motion to supplement the record on appeal is denied as
unnecessary.
                                          -2-
standard of review for district court’s determination of compliance with local

rules).

          Additionally, the district court properly granted summary judgment on

Silaev’s negligence and negligent misrepresentation claims because they are barred

by the applicable statute of limitations under Arizona law. See Alaface v. Nat’l

Inv. Co., 892 P.2d 1375, 1388 (Ariz. Ct. App. 1994) (holding that “a negligent

misrepresentation action brought on a negligence per se theory” is subject to the

two-year statute of limitations set out in A.R.S. § 12-542). The district court

properly found that Silaev’s negligence and negligent misrepresentation claims

arose—at the latest—when Silaev, through counsel, sent SATC a demand letter,

seeking damages and attorney’s fees, on July 30, 2012. Silaev did not bring suit

until October 15, 2014—several months after the statute of limitations had run.

          Finally, the district court properly granted summary judgment as to the

remaining claims because Silaev failed to establish each element of his claims with

sufficient evidence. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The

only evidence that Silaev offered in opposition to SATC’s motion was a four-page

affidavit that he himself authored, which contradicted his earlier testimony.

Applying the sham affidavit rule, the district court did not abuse its discretion in




                                            -3-
partially disregarding it. See Yeager v. Bowlin, 693 F.3d 1076, 1079–80 (9th Cir.

2012); Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991).

      Crediting the uncontradicted statements within the affidavit, the district

court properly found that Silaev could not establish the essential elements of his

claims for: (1) fraud, considering that Silaev failed to provide evidence of, inter

alia, a materially false representation, see Comerica v. Mahmoodi, 229 P.3d 1031,

1033–34 (Ariz. Ct. App. 2010), and generally relied on statements concerning

future events and opinions as the basis of his fraud claim, see Caruthers v.

Underhill, 287 P.3d 807, 816 (Ariz. Ct. App. 2012); McAllister v. Citibank

(Arizona), 829 P.2d 1253, 1260 (Ariz. App. Ct. 1992); (2) breach of contract, given

that Silaev did not offer any evidence that SATC breached the contract between

them, see Thomas v. Montelucia Villas, LLC, 302 P.3d 617, 621 (Ariz. 2013); (3)

breach of warranty, because Silaev did not offer proof of a warranty; and (4)

negligence and negligent misrepresentation, as Silaev generally failed to show that

SATC owed him a duty, or even if a duty was owed, how the duty was breached,

see KB Home Tucson, Inc. v. Charter Oak Fire Ins. Co., 340 P.3d 405, 411–12

(Ariz. Ct. App. 2014).

      Accordingly, because Silaev failed to come forward with sufficient evidence

as to each element of his claims, the district court properly granted summary



                                          -4-
judgment in favor of SATC.

      Attorney’s Fees. We review a district court’s award of attorney’s fees for

an abuse of discretion, see Childress, 357 F.3d at 1011, and we review the factual

findings underlying the district court’s award for clear error, see La Asociacion de

Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1089 (9th Cir.

2010). Here, we are not left with the definite and firm conviction that the district

court erred in awarding or calculating SATC’s attorney’s fees. See Ariz. Rev. Stat.

§ 12–341.01 (permitting an award of reasonable attorney’s fees to the successful

party in a contested action arising out of express or implied contract).

      Motion for Sanctions. SATC has filed a motion for sanctions on appeal.

See Fed. R. App. P. 38; Grimes v. Commissioner, 806 F.2d 1451, 1454 (9th Cir.

1986) (per curiam) (“Sanctions are appropriate when the result of an appeal is

obvious and the arguments of error are wholly without merit.”). Although a close

call, we deny the motion.

      AFFIRMED.




                                          -5-